DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing objection of the previous office action is withdrawn due to the filing of the corrected figure.

Claim Status
Claims 1 and 19-20 have been amended; support for claims 1, 19 and 20 are found in [0055-0056].
Claims 2-4 and 21-22 have been cancelled.
Claims 1 and 5-20 are currently pending and have been examined on the merits in this office action.
Claim Objections
Claims 1, 19 and 20 are objected to because of the following informalities: 
Regarding claims 1, 19 and 20, the phrase “serpentine channel is defined by two-half cannels” should read “serpentine channel is defined by two-half channels”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 20140349145 Cited in IDS-hereinafter Hyde) in view of Koetting et al. (US 20100266883-hereinafter Koetting).

Regarding claim 1, Hyde teaches a battery system comprising a battery housing having at least one inlet and at least one outlet (Hyde-Figure 1; inlet at bottom and outlet exhaust 112 at top);
at least one battery cell positioned within the battery housing (Hyde- Figure 1 cells 102); and
a battery protecting unit connected to the battery housing through the at least one inlet at one or more first predetermined positions (Hyde- Figure 1 shows cooling system; Protecting unit taken as the bottom tanks and the pipes around the cells; [0003]),
the battery protecting unit adapted to detect one or more abnormalities in the at least one battery cell (Hyde-[0003] activating the cooling system in response to a battery condition) and providing a coolant to the as least one battery cell through a dynamically determined at least one conduit (Hyde-[0003] coolant flow conduit), wherein
the battery protecting unit has at least one container filled-in with the coolant to bring down one of the temperature and fire, thereby bringing down the one or more abnormalities of the at least one battery cell (Hyde-Figure 1; Reservoir 106).
Hyde fails to teach wherein a conduit includes a serpentine channel formed between adjacent battery cells wherein the serpentine channel is defined by two half-channels and each half-channel is associated with one battery cell.

Koetting discloses a frame assembly for a battery or battery module having a cooling member placed between frame members of the batteries. Koetting teaches a cooling member 80 including a first side 81 and an opposite side 82 in the form of sheets that are joined together to define a housing 83 and a flow passage extending there between (Koetting [0046]). The cooling member is part of the frame 
Therefore, it would have been obvious as of the effective filing date to modify Hyde’s cooling system conduit to incorporate the teachings of Koetting such that the cooling system conduit is formed by coupling opposite sheets of different battery modules to define a flow passage extending therebetween to promote cooling of the battery cells. This would cause the cooling system conduit to be formed by combining adjacent batteries and in the channels would be formed in a serpentine flow shape. 

Regarding claim 5, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the container is connected to the at least one conduit through at least one throttle, the throttle having diameter defines flow quantity of the coolant (Hyde- [0004] working fluid may have a valve as a means for adjusting the flow rate of the working fluid).

Regarding claim 7, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the coolant is selected from a solvent such as water (Hyde- [0012] any convenient working fluid can be used).

Regarding claim 8, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches one or more sensors connected to the at least one of the battery housing, at least one battery cell, and battery protecting unit based on one or more second predetermined positions (Hyde- [0015] thermocouple 304 measures temperature of cell 302 and provides feedback signal to pump 308). 

Regarding claim 9, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the at least one conduit is adapted to connect the at least one container to the at least one inlet on the battery housing (Hyde- Figure 1; [0003] coolant flow conduit from reservoir 106).

Regarding claim 10, modified Hyde teaches all of the claim limitation of claim 1 above. Hyde further teaches wherein the at least one outlet on the battery housing is provided for controlling release of the exhaust (Hyde- Figure 1 gas exhaust 112).

Regarding claim 11, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the battery protecting unit further comprises a controlling unit configured for performing the steps comprises (Battery controlling unit comprises the thermocouple sensors, valves, pumps and signals transferred between the equipment):
 receiving one or more signals from one or more sensors connected to at least one of the battery housing, at least one battery cell, and battery protecting unit (Hyde-[0015] thermocouple measures and sends feedback signal to pump);
detecting abnormalities in the at least one battery cell based on processing of signal received from one or more sensors (Hype- [0015] Thermocouple measure for abnormalities in cells); and 
providing controlled flow of the coolant to each battery cell in which the abnormality detached, through a dynamically determined at least on conduit (Hyde-[0015] flow rate of coolant can be adjusted based on thermocouple reading).
Regarding claim 12, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the first predetermined position is a position between two battery cells to protect each of the battery cells from thermal runaway by providing coolant (Hyde- Figure 1; conduit is seen to be between adjacent battery cells).

Regarding claim 13, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the one or more abnormalities in the at least one battery cell comprises one of an increase in temperature of the at least one battery cell above a predefined threshold, the temperature of the at least one battery cell in a predefined range, and increase in rate of change of temperature of the at least one battery cell above a predefined threshold (Hyde-[0003] list of possible abnormality such as temperature or rate of change of temperature).

Regarding claim 14, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the one or more abnormalities in the at least one battery cell comprises one of an increase in heat of the at least one battery cell above a predefined threshold, heat of the at least one battery cell in a predefined range, and increase in rate of change of heat of the at least one battery cell above a predefined threshold (Hyde-[0003] change in temperature is reflective of the change in heat; [0014] heat is used up by evaporating the coolant and can be transported from the interior of the battery to the external heat exchanger [0003]).

Regarding claim 15, modified Hyde teaches all of the claim limitations of claim 8 above. Hyde further teaches wherein the controlling unit configured for performing the steps comprises:
monitoring rate of change of temperature in each of the battery cells (Hyde-[0015] thermocouple measures and sends feedback signal to pump)

providing one or more control signals to the battery protecting unit on detecting the abnormality in the battery cell (Hyde-[0015] thermocouple measures temperature of the cell and provides a feedback signal to the pump); and
providing the coolant to each of the battery cells in which the abnormality is detected, on receiving the one or more control signals (Hyde-[0015] coolant can be provided and the flow rate adjusted based on the thermocouple reading).

Regarding claim 16, modified Hyde teaches all of the claim limitations of claim 8 above. Hyde further teaches wherein the controlling unit is configured for providing one or more control signals to provide the coolant to one or more battery cells adjacent to each of the battery cells in which the abnormality is detected (Hyde-[0015] coolant is provided).

Regarding claim 17, modified Hyde teaches all of the claim limitations of claim 8 above. Hyde further teaches wherein the controlling unit validates the detected abnormality based on processing signals from one or more sensors other than the sensors which detected abnormality (Hyde-[0015] by responding to the abnormality the system validates the processing signal).

Regarding claim 19, Hyde teaches a battery system comprising a battery housing have at least one inlet and at least one outlet (Hyde- Figure 1; inlet near bottom and outlet near top);
at least one battery module positioned within the battery housing (Hyde-Figure 1, cells 102);

a battery protecting unit operatively connected to the battery housing and the container through the at least one inlet at one or more first predetermined positions (Hyde-Figure 1 cooling system; protecting unit taken as the tank and pipes),
the battery protecting unit adapted for detecting one or more abnormalities in the at least one battery module and providing the coolant to the at least one battery module through a dynamically determined at least one conduit (Hyde-[0003] activating the cooling system in response to a battery condition; [0003] coolant conduit flow, Figure 1), wherein the battery protecting unit has at least on container filled-in with the coolant to bring down one of the temperature and fire, thereby bringing down the one or more abnormalities of the at least one battery cell (Hyde- [0003] reservoir 106 and coolant flow conduit provides coolant within the battery when activated.
Hyde fails to teach wherein a conduit includes a serpentine channel formed between adjacent battery cells wherein the serpentine channel is defined by two half-channels and each half-channel is associated with one battery cell.

Koetting discloses a frame assembly for a battery or battery module having a cooling member placed between frame members of the batteries. Koetting teaches a cooling member 80 including a first side 81 and an opposite side 82 in the form of sheets that are joined together to define a housing 83 and a flow passage extending there between (Koetting [0046]). The cooling member is part of the frame assembly for the plurality of batteries and are used in combination and adapted for passage of a cooling fluid to promote cooling of the battery cells 100 (Koetting [0046]). The plurality of frame assemblies 200’ may be utilized in conjunction with the battery cells to form the frame/battery cell assemblies and are formed in a serpentine flow shape (Koetting Figure 23 [0046]).


Regarding claim 20, Hyde teaches a method for protecting a battery comprising:
monitoring a rate of change of temperature in at least one battery cell (Hyde-[0002] temperature or rate of change of temperature can be measured);
detecting abnormality in the battery cell based at least of an increase in temperature and rate of change of temperature of the battery cell above a predefined temperature (Hyde- [0002] temperature and rate of change of temperature can be measured; [0015] thermocouple measures the temperature of the cells);
providing one or more control signals to a battery protecting unit on detection of abnormality in the battery cells (Hyde-[0015] Thermocouple measures temperature and send feedback signal to pumps);
and providing a coolant to each of the battery cell in which abnormality is detected, and providing coolant in between adjacent cells (Hyde-[0015] coolant can be provided and the flow rate adjusted based on the thermocouple reading).
Hyde fails to teach wherein the coolant is guided through a serpentine channel defined by two half channels of different batteries between adjacent cells on receiving the one or more control signals.


Therefore, it would have been obvious as of the effective filing date to modify Hyde’s method for protecting a battery by incorporating the teachings of Koetting into Hyde’s method step of providing a coolant to each battery through a channel such that the cooling system conduit is formed by coupling opposite sheets of different battery modules to define a flow passage extending therebetween to promote cooling of the battery cells. This would cause the cooling system conduit to be formed by combining adjacent batteries and in the channels would be formed in a serpentine flow shape. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 20140349145 Cited in IDS- hereinafter Hyde) in view of Koetting et al. (US 20100266883-hereinafter Koetting) as applied to claim 1 above, and further in view of Arseneault et al. (US 20130119937 Cited in IDS- hereinafter Arseneault).

Regarding claim 6, modified Hyde teaches all of the claim limitations as set forth in claim 1 above. Hyde fails to teach wherein the battery protecting unit comprises at least one vortex tube connected to the container for providing cold air to the at least one battery cell.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Arseneault’s vortex tube into Hyde’s cooling system by having the vortex provide cool air to the battery cells when an abnormality is detected such that heat energy is extracted. A skilled artisan would recognize that different configurations and fluids could be used to cool the system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 20140349145 Cited in IDS- hereinafter Hyde) in view of Koetting et al. (US 20100266883-hereinafter Koetting) as applied to claim 8 above, and further in view of Walton (US 20170338527).

Regarding claim 18, modified Hyde teaches all of the claim limitations of claim 8 above. Hyde further teaches wherein the battery and cooling system are well-suited for use in vehicles, but fails to teach wherein the controlling unit is further configured for providing an alert signal to an occupant of the vehicle in which the battery system is installed.
Walton discloses a system for thermal malfunction detection in a vehicle battery. Walton teaches wherein the controlling (Walton- [0006] thermal malfunction detector) unit is configured for providing an alert to an occupant of a vehicle in which the battery system is installed (Walton-[0006] detector may be configured to generate an alert to user of electric vehicle) such that the alert notifies the occupant when an thermal malfunction occurs.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Walton’s alert signal into Hyde’s such that an alert signal is provided to an occupant of a vehicle when an abnormality is detected within the battery. 
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
Applicant argues that the references in the previous office action do not teach the amended claims. The updated rejection renders the arguments moot. Koetting is used to replace the serpentine channel that was taught by Coates in the previous office action. A skilled artisan could take the teachings of forming the serpentine cooling channel by having multiple sheets/frames of different batteries being connected to form the channel. A skilled artisan could take this teaching and come up with the claimed invention thus rending the claimed invention obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727